Exhibit 10.1

Execution Copy

PURCHASE AGREEMENT

between

AFS SENSUB CORP.

Purchaser

and

AMERICREDIT FINANCIAL SERVICES, INC.

Seller

Dated as of September 13, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I. DEFINITIONS

     1   

SECTION 1.1

  

General

     1   

SECTION 1.2

  

Specific Terms

     1   

SECTION 1.3

  

Usage of Terms

     2   

SECTION 1.4

  

[Reserved]

     2   

SECTION 1.5

  

No Recourse

     2   

SECTION 1.6

  

Action by or Consent of Noteholders and Certificateholder

     3   

ARTICLE II. CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED PROPERTY

     3   

SECTION 2.1

  

Conveyance of the Receivables and the Other Conveyed Property

     3   

ARTICLE III. REPRESENTATIONS AND WARRANTIES

     4   

SECTION 3.1

  

Representations and Warranties of Seller

     4   

SECTION 3.2

  

Representations and Warranties of Purchaser

     6   

ARTICLE IV. COVENANTS OF SELLER

     8   

SECTION 4.1

  

Protection of Title of Purchaser

     8   

SECTION 4.2

  

Other Liens or Interests

     9   

SECTION 4.3

  

Costs and Expenses

     9   

SECTION 4.4

  

Indemnification

     9   

ARTICLE V. REPURCHASES

     11   

SECTION 5.1

  

Repurchase of Receivables Upon Breach of Warranty

     11   

SECTION 5.2

  

Reassignment of Purchased Receivables

     12   

SECTION 5.3

  

Waivers

     12   

ARTICLE VI. MISCELLANEOUS

     13   

SECTION 6.1

  

Liability of Seller

     13   

SECTION 6.2

  

Merger or Consolidation of Seller or Purchaser

     13   

SECTION 6.3

  

Limitation on Liability of Seller and Others

     13   

SECTION 6.4

  

Seller May Own Notes or the Certificate

     13   

SECTION 6.5

  

Amendment

     14   

SECTION 6.6

  

Notices

     14   

SECTION 6.7

  

Merger and Integration

     15   

SECTION 6.8

  

Severability of Provisions

     15   

SECTION 6.9

  

Intention of the Parties

     15   

SECTION 6.10

  

Governing Law

     16   

SECTION 6.11

  

Counterparts

     16   

SECTION 6.12

  

Conveyance of the Receivables and the Other Conveyed Property to the Issuer

     16   

SECTION 6.13

  

Nonpetition Covenant

     16   

SECTION 6.14

  

[Reserved]

     16   

 

i



--------------------------------------------------------------------------------

SCHEDULES

Schedule A — Schedule of Receivables

Schedule B — Representations and Warranties from the Seller as to the
Receivables

 

ii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT, dated as of September 13, 2011, executed between AFS
SenSub Corp., a Nevada corporation, as purchaser (“Purchaser”) and AmeriCredit
Financial Services, Inc., a Delaware corporation, as Seller (“Seller”).

W I T N E S S E T H :

WHEREAS, Purchaser has agreed to purchase from the Seller, and the Seller,
pursuant to this Agreement, is transferring to Purchaser the Receivables and
Other Conveyed Property.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1 General. The specific terms defined in this Article include the
plural as well as the singular. The words “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision, and Article, Section, Schedule
and Exhibit references, unless otherwise specified, refer to Articles and
Sections of and Schedules and Exhibits to this Agreement. Capitalized terms used
herein without definition shall have the respective meanings assigned to such
terms in the Sale and Servicing Agreement dated as of September 13, 2011, by and
among AFS SenSub Corp., as Seller, AmeriCredit Financial Services, Inc., in its
individual capacity and as Servicer, AmeriCredit Automobile Receivables Trust
2011-4, as Issuer, and Wells Fargo Bank, National Association, as Backup
Servicer and Trust Collateral Agent.

SECTION 1.2 Specific Terms. Whenever used in this Agreement, the following words
and phrases, unless the context otherwise requires, shall have the following
meanings:

“Agreement” shall mean this Purchase Agreement and all amendments hereof and
supplements hereto.

“Closing Date” means September 20, 2011.

“Issuer” means AmeriCredit Automobile Receivables Trust 2011-4.

“Other Conveyed Property” means all property conveyed by the Seller to the
Purchaser pursuant to Section 2.1(a)(2) through (8) of this Agreement.

“Owner Trustee” means Wilmington Trust Company, as Owner Trustee appointed



--------------------------------------------------------------------------------

and acting pursuant to the Trust Agreement.

“Purchase Agreement Collateral” has the meaning specified in Section 6.9 of this
Agreement.

“Receivables” has the meaning assigned in the Sale and Servicing Agreement.

“Related Documents” means the Notes, the Certificate, the Custodian Agreement,
the Sale and Servicing Agreement, the Indenture, the Trust Agreement, the
Lockbox Account Agreement, the Lockbox Processing Agreement, the Underwriting
Agreement and the Note Purchase Agreement. The Related Documents to be executed
by any party are referred to herein as “such party’s Related Documents,” “its
Related Documents” or by a similar expression.

“Repurchase Event” means the occurrence of a breach of any of the Seller’s
representations and warranties hereunder or any other event which requires the
repurchase of a Receivable by the Seller under the Sale and Servicing Agreement.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement referred
to in Section 1.1 hereof.

“Schedule of Receivables” means the Schedule of Receivables sold and transferred
pursuant to this Agreement which is attached hereto as Schedule A.

“Schedule of Representations” means the Schedule of Representations and
Warranties attached hereto as Schedule B.

“Trust Collateral Agent” means Wells Fargo Bank, National Association, as trust
collateral agent and any successor trust collateral agent appointed and acting
pursuant to the Sale and Servicing Agreement.

“Trustee” means Wells Fargo Bank, National Association, as trustee and any
successor trustee appointed and acting pursuant to the Indenture.

SECTION 1.3 Usage of Terms. With respect to all terms used in this Agreement,
the singular includes the plural and the plural the singular; words importing
any gender include the other gender; references to “writing” include printing,
typing, lithography, and other means of reproducing words in a visible form;
references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”

SECTION 1.4 [Reserved].

SECTION 1.5 No Recourse. Without limiting the obligations of Seller hereunder,
no recourse may be taken, directly or indirectly, under this Agreement or any

 

2



--------------------------------------------------------------------------------

certificate or other writing delivered in connection herewith or therewith,
against any stockholder, officer or director, as such, of Seller, or of any
predecessor or successor of Seller.

SECTION 1.6 Action by or Consent of Noteholders and Certificateholder. Whenever
any provision of this Agreement refers to action to be taken, or consented to,
by Noteholders or the Certificateholder, such provision shall be deemed to refer
to the Certificateholder or Noteholder, as the case may be, of record as of the
Record Date immediately preceding the date on which such action is to be taken,
or consent given, by Noteholders or the Certificateholder. Solely for the
purposes of any action to be taken, or consented to, by Noteholders or the
Certificateholder, any Note or Certificate registered in the name of the Seller
or any Affiliate thereof shall be deemed not to be outstanding; provided,
however, that, solely for the purpose of determining whether the Trustee or the
Trust Collateral Agent is entitled to rely upon any such action or consent, only
Notes or Certificates which the Owner Trustee, the Trustee or the Trust
Collateral Agent, respectively, knows to be so owned shall be so disregarded.

ARTICLE II.

CONVEYANCE OF THE RECEIVABLES

AND THE OTHER CONVEYED PROPERTY

SECTION 2.1 Conveyance of the Receivables and the Other Conveyed Property.

(a) Subject to the terms and conditions of this Agreement, Seller hereby sells,
transfers, assigns, and otherwise conveys to Purchaser without recourse (but
without limitation of its obligations in this Agreement), and Purchaser hereby
purchases, all right, title and interest of Seller in and to the following
described property (collectively, the “Receivables and the Other Conveyed
Property”):

(1) the Receivables and all moneys received thereon after the Cutoff Date;

(2) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

(3) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(4) any proceeds from any Receivable repurchased by a Dealer pursuant to a
Dealer Agreement or a Third-Party Lender pursuant to an Auto Loan Purchase and
Sale Agreement as a result of a breach of representation or warranty in the
related Dealer Agreement or Auto Loan Purchase and Sale Agreement;

(5) all rights under any Service Contracts on the related Financed

 

3



--------------------------------------------------------------------------------

Vehicles;

(6) the related Receivable Files;

(7) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (1) through (6); and

(8) all proceeds and investments with respect to items (1) through (7).

It is the intention of Seller and Purchaser that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables and
the Other Conveyed Property from Seller to Purchaser, conveying good title
thereto free and clear of any Liens, and the beneficial interest in and title to
the Receivables and the Other Conveyed Property shall not be part of Seller’s
estate in the event of the filing of a bankruptcy petition by or against Seller
under any bankruptcy or similar law.

(b) Simultaneously with the conveyance of the Receivables and the Other Conveyed
Property to Purchaser, Purchaser has paid or caused to be paid to or upon the
order of Seller an amount equal to the book value of the Receivables sold by
Seller, as set forth on the books and records of Seller, by wire transfer of
immediately available funds and the remainder as a contribution to the capital
of the Purchaser (a wholly-owned subsidiary of Seller).

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

SECTION 3.1 Representations and Warranties of Seller. Seller makes the following
representations and warranties as of the date hereof and as of the Closing Date
on which Purchaser relies in purchasing the Receivables and the Other Conveyed
Property and in transferring the Receivables and the Other Conveyed Property to
the Issuer under the Sale and Servicing Agreement. Such representations are made
as of the execution and delivery of this Agreement, but shall survive the sale,
transfer and assignment of the Receivables and the Other Conveyed Property
hereunder, and the sale, transfer and assignment thereof by Purchaser to the
Issuer under the Sale and Servicing Agreement. Seller and Purchaser agree that
Purchaser will assign to Issuer all Purchaser’s rights under this Agreement and
that the Trustee will thereafter be entitled to enforce this Agreement against
Seller in the Trustee’s own name on behalf of the Noteholders.

(a) Schedule of Representations. The representations and warranties set forth on
the Schedule of Representations with respect to the Receivables as of the date
hereof, and as of the Closing Date, are true and correct.

(b) Organization and Good Standing. Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at

 

4



--------------------------------------------------------------------------------

all relevant times, and now has, power, authority and legal right to acquire,
own and sell the Receivables and the Other Conveyed Property to be transferred
to Purchaser.

(c) Due Qualification. Seller is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its property
or the conduct of its business requires such qualification.

(d) Power and Authority. Seller has the power and authority to execute and
deliver this Agreement and its Related Documents and to carry out its terms and
their terms, respectively; Seller has full power and authority to sell and
assign the Receivables and the Other Conveyed Property to be sold and assigned
to and deposited with Purchaser hereunder and has duly authorized such sale and
assignment to Purchaser by all necessary corporate action; and the execution,
delivery and performance of this Agreement and Seller’s Related Documents have
been duly authorized by Seller by all necessary corporate action.

(e) Valid Sale; Binding Obligations. This Agreement and Seller’s Related
Documents have been duly executed and delivered, shall effect a valid sale,
transfer and assignment of the Receivables and the Other Conveyed Property to
the Purchaser, enforceable against Seller and creditors of and purchasers from
Seller; and this Agreement and Seller’s Related Documents constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law.

(f) No Violation. The consummation of the transactions contemplated by this
Agreement and the Related Documents, and the fulfillment of the terms of this
Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
bylaws of Seller, or any indenture, agreement, mortgage, deed of trust or other
instrument to which Seller is a party or by which it is bound, or result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement, mortgage, deed of trust or other
instrument, other than this Agreement, the Sale and Servicing Agreement and the
Indenture, or violate any law, order, rule or regulation applicable to Seller of
any court or of any federal or state regulatory body, administrative agency or
other governmental instrumentality having jurisdiction over Seller or any of its
properties.

(g) No Proceedings. There are no proceedings or investigations pending or, to
Seller’s knowledge, threatened against Seller, before any court, regulatory
body, administrative agency or other tribunal or governmental instrumentality
having jurisdiction over Seller or its properties (i) asserting the invalidity
of this Agreement or any of the Related Documents, (ii) seeking to prevent the
issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the

 

5



--------------------------------------------------------------------------------

Related Documents, (iii) seeking any determination or ruling that might
materially and adversely affect the performance by Seller of its obligations
under, or the validity or enforceability of, this Agreement or any of the
Related Documents or (iv) seeking to affect adversely the federal income tax or
other federal, state or local tax attributes of, or seeking to impose any
excise, franchise, transfer or similar tax upon, the transfer and acquisition of
the Receivables and the Other Conveyed Property hereunder or under the Sale and
Servicing Agreement.

(h) True Sale. The Receivables are being transferred with the intention of
removing them from Seller’s estate pursuant to Section 541 of the Bankruptcy
Code, as the same may be amended from time to time.

(i) Chief Executive Office. The chief executive office of Seller is located at
801 Cherry Street, Suite 3500, Fort Worth, Texas 76102.

SECTION 3.2 Representations and Warranties of Purchaser. Purchaser makes the
following representations and warranties, on which Seller relies in selling,
assigning, transferring and conveying the Receivables and the Other Conveyed
Property to Purchaser hereunder. Such representations are made as of the
execution and delivery of this Agreement, but shall survive the sale, transfer
and assignment of the Receivables and the Other Conveyed Property hereunder and
the sale, transfer and assignment thereof by Purchaser to the Issuer under the
Sale and Servicing Agreement.

(a) Organization and Good Standing. Purchaser has been duly organized and is
validly existing and in good standing as a corporation under the laws of the
State of Nevada, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and has, full power,
authority and legal right to acquire and own the Receivables and the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement.

(b) Due Qualification. Purchaser is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions where the failure to do so would materially and
adversely affect Purchaser’s ability to acquire the Receivables or the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement, or the
validity or enforceability of the Receivables and the Other Conveyed Property or
to perform Purchaser’s obligations hereunder and under the Purchaser’s Related
Documents.

(c) Power and Authority. Purchaser has the power, authority and legal right to
execute and deliver this Agreement and to carry out the terms hereof and to
acquire the Receivables and the Other Conveyed Property hereunder; and the
execution, delivery and performance of this Agreement and all of the documents
required pursuant hereto have been duly authorized by Purchaser by all necessary
corporate action.

 

6



--------------------------------------------------------------------------------

(d) No Consent Required. Purchaser is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(e) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws and to general equitable principles.

(f) No Violation. The execution, delivery and performance by Purchaser of this
Agreement, the consummation of the transactions contemplated by this Agreement
and the Related Documents and the fulfillment of the terms of this Agreement and
the Related Documents do not and will not conflict with, result in any breach of
any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default under, the certificate of incorporation or bylaws of
Purchaser, or conflict with or breach any of the terms or provisions of, or
constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, mortgage, deed of trust or other instrument to which
Purchaser is a party or by which Purchaser is bound or to which any of its
properties are subject, or result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument (other than the Sale and Servicing
Agreement), or violate any law, order, rule or regulation, applicable to
Purchaser or its properties, of any federal or state regulatory body, any court,
administrative agency, or other governmental instrumentality having jurisdiction
over Purchaser or any of its properties.

(g) No Proceedings. There are no proceedings or investigations pending, or, to
the knowledge of Purchaser, threatened against Purchaser, before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality having jurisdiction over Purchaser or its properties:
(i) asserting the invalidity of this Agreement or any of the Related Documents,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any of the Related Documents, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or (iv) that
may adversely affect the federal or state income tax attributes of, or seeking
to impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the Receivables and the Other Conveyed Property hereunder or the
transfer of the Receivables and the Other Conveyed Property to the Issuer
pursuant to the Sale and Servicing Agreement.

In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes,
Certificates, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full.

 

7



--------------------------------------------------------------------------------

Seller and Purchaser agree that damages will not be an adequate remedy for such
breach and that this covenant may be specifically enforced by Purchaser, Issuer
or by the Trustee on behalf of the Noteholders and Owner Trustee on behalf of
the Certificateholder.

ARTICLE IV.

COVENANTS OF SELLER

SECTION 4.1 Protection of Title of Purchaser.

(a) At or prior to the Closing Date, Seller shall have filed or caused to be
filed a UCC-1 financing statement, naming Seller as seller or debtor, naming
Purchaser as purchaser or secured party and describing the Receivables and the
Other Conveyed Property being sold by it to Purchaser as collateral, with the
office of the Secretary of State of the State of Delaware and in such other
locations as Purchaser shall have required. From time to time thereafter, Seller
shall execute and file such financing statements and cause to be executed and
filed such continuation statements, all in such manner and in such places as may
be required by law fully to preserve, maintain and protect the interest of
Purchaser under this Agreement, of the Issuer under the Sale and Servicing
Agreement and of the Trust Collateral Agent under the Indenture in the
Receivables and the Other Conveyed Property and in the proceeds thereof. Seller
shall deliver (or cause to be delivered) to Purchaser and the Trust Collateral
Agent file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing. In the event that
Seller fails to perform its obligations under this subsection, Purchaser, Issuer
or the Trust Collateral Agent may do so, at the expense of the Seller. In
furtherance of the foregoing, the Seller hereby authorizes the Purchaser, the
Issuer or the Trust Collateral Agent to file a record or records (as defined in
the applicable UCC), including, without limitation, financing statements, in all
jurisdictions and with all filing offices as each may determine, in its sole
discretion, are necessary or advisable to perfect the security interest granted
to the Purchaser pursuant to Section 6.9 of this Agreement. Such financing
statements may describe the collateral in the same manner as described herein or
may contain an indication or description of collateral that describes such
property in any other manner as such party may determine, in its sole
discretion, is necessary, advisable or prudent to ensure the perfection of the
security interest in the collateral granted to the Purchaser herein.

(b) Seller shall not change its name, identity, state of incorporation or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed by Seller (or by Purchaser, Issuer or
the Trust Collateral Agent on behalf of Seller) in accordance with paragraph
(a) above seriously misleading within the meaning of §9-506 of the applicable
UCC, unless they shall have given Purchaser, Issuer and the Trust Collateral
Agent at least 60 days’ prior written notice thereof, and shall promptly file
appropriate amendments to all previously filed financing statements and
continuation statements.

(c) Seller shall give Purchaser, the Issuer and the Trust Collateral Agent at
least 60 days prior written notice of any relocation that would result in a
change of the location

 

8



--------------------------------------------------------------------------------

of the debtor within the meaning of Section 9-307 of the applicable UCC. Seller
shall at all times maintain (i) each office from which it services Receivables
within the United States of America or Canada and (ii) its principal executive
office within the United States of America.

(d) Prior to the Closing Date, Seller has maintained accounts and records as to
each Receivable accurately and in sufficient detail to permit (i) the reader
thereof to know at any time as of or prior to the Closing Date, the status of
such Receivable, including payments and recoveries made and payments owing (and
the nature of each) and (ii) reconciliation between payments or recoveries on
(or with respect to) each Receivable and the Principal Balance as of the Cutoff
Date. Seller shall maintain its computer systems so that, from and after the
time of sale under this Agreement of the Receivables to Purchaser, and the
conveyance of the Receivables by Purchaser to the Issuer, Seller’s master
computer records (including archives) that shall refer to a Receivable indicate
clearly that such Receivable has been sold to Purchaser and has been conveyed by
Purchaser to the Issuer. Indication of the Issuer’s ownership of a Receivable
shall be deleted from or modified on Seller’s computer systems when, and only
when, the Receivable shall become a Purchased Receivable or a Sold Receivable or
shall have been paid in full or sold pursuant to the terms of the Sale and
Servicing Agreement.

(e) If at any time Seller shall propose to sell, grant a security interest in,
or otherwise transfer any interest in any motor vehicle receivables to any
prospective purchaser, lender or other transferee, Seller shall give to such
prospective purchaser, lender, or other transferee computer tapes, records, or
print-outs (including any restored from archives) that, if they shall refer in
any manner whatsoever to any Receivable (other than a Purchased Receivable or a
Sold Receivable), shall indicate clearly that such Receivable has been sold to
Purchaser, sold by Purchaser to Issuer, and is owned by the Issuer.

SECTION 4.2 Other Liens or Interests. Except for the conveyances hereunder,
Seller will not sell, pledge, assign or transfer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien on the Receivables or the
Other Conveyed Property or any interest therein, and Seller shall defend the
right, title, and interest of Purchaser and the Issuer in and to the Receivables
and the Other Conveyed Property against all claims of third parties claiming
through or under Seller.

SECTION 4.3 Costs and Expenses. Seller shall pay all reasonable costs and
disbursements in connection with the performance of its obligations hereunder
and under its Related Documents.

SECTION 4.4 Indemnification.

(a) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, damages, claims, and liabilities, arising out of or resulting
from any breach of any of Seller’s representations and warranties contained
herein.

 

9



--------------------------------------------------------------------------------

(b) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, damages, claims, and liabilities, arising out of or resulting
from the use, ownership or operation by Seller or any affiliate thereof of a
Financed Vehicle.

(c) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, damages, claims and liabilities arising out of or resulting
from any action taken, or failed to be taken, by it in respect of any portion of
the Receivables other than in accordance with this Agreement or the Sale and
Servicing Agreement.

(d) Seller agrees to pay, and shall defend, indemnify and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Backup
Servicer, the Owner Trustee, the Noteholders and the Certificateholder from and
against any taxes that may at any time be asserted against Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner
Trustee, the Noteholders and the Certificateholder with respect to the
transactions contemplated in this Agreement, including, without limitation, any
sales, gross receipts, general corporation, tangible or intangible personal
property, privilege, or license taxes (but not including any taxes asserted with
respect to, and as of the date of, the sale, transfer and assignment of the
Receivables and the Other Conveyed Property to Purchaser and by Purchaser to the
Issuer or the issuance and original sale of the Notes or issuance of the
Certificate, or asserted with respect to ownership of the Receivables and Other
Conveyed Property which shall be indemnified by Seller pursuant to clause
(e) below, or federal, state or other income taxes, arising out of distributions
on the Notes or the Certificate or transfer taxes arising in connection with the
transfer of the Notes or the Certificate) and costs and expenses in defending
against the same, arising by reason of the acts to be performed by Seller under
this Agreement or imposed against such Persons.

(e) Seller agrees to pay, and to indemnify, defend and hold harmless Purchaser,
the Issuer, the Trust Collateral Agent, the Trustee, the Backup Servicer, the
Owner Trustee, the Noteholders and the Certificateholder from, any taxes which
may at any time be asserted against such Persons with respect to, and as of the
date of, the conveyance or ownership of the Receivables or the Other Conveyed
Property hereunder and the conveyance or ownership of the Receivables under the
Sale and Servicing Agreement or the issuance and original sale of the Notes or
the issuance of the Certificate, including, without limitation, any sales, gross
receipts, personal property, tangible or intangible personal property, privilege
or license taxes (but not including any federal or other income taxes, including
franchise taxes, arising out of the transactions contemplated hereby or transfer
taxes arising in connection with the transfer of the Notes or the Certificate)
and costs and expenses in defending against the same, arising by reason of the
acts to be performed by Seller under this Agreement or imposed against such
Persons.

(f) Seller shall defend, indemnify, and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the

 

10



--------------------------------------------------------------------------------

Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, claims, damages, and liabilities to the extent that such cost,
expense, loss, claim, damage, or liability arose out of, or was imposed upon
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Backup
Servicer, the Owner Trustee, the Noteholders or the Certificateholder through
the negligence, willful misfeasance, or bad faith of Seller in the performance
of its duties under this Agreement or by reason of reckless disregard of
Seller’s obligations and duties under this Agreement.

(g) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any loss, liability or
expense incurred by reason of the violation by Seller of federal or state
securities laws in connection with the registration or the sale of the Notes.

(h) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any loss, liability or
expense imposed upon, or incurred by, Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders or the Certificateholder as result of the failure of any Receivable,
or the sale of the related Financed Vehicle, to comply with all requirements of
applicable law.

(i) Seller shall defend, indemnify, and hold harmless Purchaser from and against
all costs, expenses, losses, claims, damages, and liabilities arising out of or
incurred in connection with the acceptance or performance of Seller’s trusts and
duties as Servicer under the Sale and Servicing Agreement, except to the extent
that such cost, expense, loss, claim, damage, or liability shall be due to the
willful misfeasance, bad faith, or negligence (except for errors in judgment) of
Purchaser.

(j) Seller shall indemnify the Owner Trustee and its officers, directors,
successors, assigns, agents and servants jointly and severally with the
Purchaser pursuant to Section 7.2 of the Trust Agreement.

Indemnification under this Section 4.4 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

ARTICLE V.

REPURCHASES

SECTION 5.1 Repurchase of Receivables Upon Breach of Warranty. Upon the
occurrence of a Repurchase Event, Seller shall, unless the breach which is the
subject of such Repurchase Event shall have been cured in all material respects,
repurchase the Receivable relating thereto from the Issuer if and only if the
interests of the Noteholders therein are materially and adversely affected by
any such breach from the Issuer and, simultaneously

 

11



--------------------------------------------------------------------------------

with the repurchase of the Receivable, Seller shall deposit the Purchase Amount
in full, without deduction or offset, to the Collection Account, pursuant to
Section 3.2 of the Sale and Servicing Agreement. It is understood and agreed
that, except as set forth in Section 6.1 hereof, the obligation of Seller to
repurchase any Receivable, as to which a breach occurred and is continuing,
shall, if such obligation is fulfilled, constitute the sole remedy against
Seller for such breach available to Purchaser, the Issuer, the Backup Servicer,
the Noteholders, the Certificateholder, the Trust Collateral Agent on behalf of
the Noteholders or the Owner Trustee on behalf of the Certificateholder. The
provisions of this Section 5.1 are intended to grant the Issuer and the Trust
Collateral Agent a direct right against Seller to demand performance hereunder,
and in connection therewith, Seller waives any requirement of prior demand
against Purchaser with respect to such repurchase obligation. Any such
repurchase shall take place in the manner specified in Section 3.2 of the Sale
and Servicing Agreement. Notwithstanding any other provision of this Agreement
or the Sale and Servicing Agreement to the contrary, the obligation of Seller
under this Section shall not terminate upon a termination of Seller as Servicer
under the Sale and Servicing Agreement and shall be performed in accordance with
the terms hereof notwithstanding the failure of the Servicer or Purchaser to
perform any of their respective obligations with respect to such Receivable
under the Sale and Servicing Agreement.

In addition to the foregoing and notwithstanding whether the related Receivable
shall have been purchased by Seller, Seller shall indemnify the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against all costs, expenses,
losses, damages, claims and liabilities, including reasonable fees and expenses
of counsel, which may be asserted against or incurred by any of them as a result
of third party claims arising out of the events or facts giving rise to such
Repurchase Events.

SECTION 5.2 Reassignment of Purchased Receivables. Upon deposit in the
Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser’s and the Issuer’s right, title and interest in and to such Receivable
and all security and documents and all Other Conveyed Property conveyed to
Purchaser and the Issuer directly relating thereto, without recourse,
representation or warranty, except as to the absence of Liens created by or
arising as a result of actions of Purchaser or the Issuer. Such assignment shall
be a sale and assignment outright, and not for security. If, following the
reassignment of a Purchased Receivable, in any enforcement suit or legal
proceeding, it is held that Seller may not enforce any such Receivable on the
ground that it shall not be a real party in interest or a holder entitled to
enforce the Receivable, Purchaser and the Issuer shall, at the expense of
Seller, take such steps as Seller deems reasonably necessary to enforce the
Receivable, including bringing suit in Purchaser’s or in the Issuer’s name.

SECTION 5.3 Waivers. No failure or delay on the part of Purchaser, or the Issuer
as assignee of Purchaser, or the Trust Collateral Agent as assignee of the
Issuer, in exercising any power, right or remedy under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or remedy preclude any other or future exercise thereof or the
exercise of any other power, right or remedy.

 

12



--------------------------------------------------------------------------------

ARTICLE VI.

MISCELLANEOUS

SECTION 6.1 Liability of Seller. Seller shall be liable in accordance herewith
only to the extent of the obligations in this Agreement specifically undertaken
by Seller and the representations and warranties of Seller.

SECTION 6.2 Merger or Consolidation of Seller or Purchaser. Any corporation or
other entity (i) into which Seller or Purchaser may be merged or consolidated,
(ii) resulting from any merger or consolidation to which Seller or Purchaser is
a party or (iii) succeeding to the business of Seller or Purchaser, in the case
of Purchaser, which corporation has a certificate of incorporation containing
provisions relating to limitations on business and other matters substantively
identical to those contained in Purchaser’s certificate of incorporation,
provided that in any of the foregoing cases such corporation shall execute an
agreement of assumption to perform every obligation of Seller or Purchaser, as
the case may be, under this Agreement and, whether or not such assumption
agreement is executed, shall be the successor to Seller or Purchaser, as the
case may be, hereunder (without relieving Seller or Purchaser of their
responsibilities hereunder, if it survives such merger or consolidation) without
the execution or filing of any document or any further action by any of the
parties to this Agreement. Seller or Purchaser shall promptly inform the other
party, the Issuer, the Trust Collateral Agent and the Owner Trustee and, as a
condition to the consummation of the transactions referred to in clauses (i),
(ii) and (iii) above, (x) immediately after giving effect to such transaction,
no representation or warranty made pursuant to Sections 3.1 and 3.2 of this
Agreement shall have been breached (for purposes hereof, such representations
and warranties shall speak as of the date of the consummation of such
transaction) and be continuing, (y) Seller or Purchaser, as applicable, shall
have delivered written notice of such consolidation, merger or purchase and
assumption to the Rating Agencies prior to the consummation of such transaction
and shall have delivered to the Issuer and the Trust Collateral Agent an
Officer’s Certificate of the Seller or a certificate signed by or on behalf of
the Purchaser, as applicable, and an Opinion of Counsel each stating that such
consolidation, merger or succession and such agreement of assumption comply with
this Section 6.2 and that all conditions precedent, if any, provided for in this
Agreement relating to such transaction have been complied with, and (z) Seller
or Purchaser, as applicable, shall have delivered to the Issuer, and the Trust
Collateral Agent an Opinion of Counsel, stating, in the opinion of such counsel,
either (A) all financing statements and continuation statements and amendments
thereto have been executed and filed that are necessary to preserve and protect
the interest of the Issuer and the Trust Collateral Agent in the Receivables and
reciting the details of the filings or (B) no such action shall be necessary to
preserve and protect such interest.

SECTION 6.3 Limitation on Liability of Seller and Others. Seller and any
director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting any matters arising under this Agreement.
Seller shall not be under any obligation to appear in, prosecute or defend any
legal action that is not incidental to its obligations under this Agreement or
its Related Documents and that in its opinion may involve it in any expense or
liability.

SECTION 6.4 Seller May Own Notes or the Certificate. Subject to the provisions
of the Sale and Servicing Agreement, Seller and any Affiliate of Seller may in
their

 

13



--------------------------------------------------------------------------------

individual or any other capacity become the owner or pledgee of Notes or the
Certificate with the same rights as they would have if they were not Seller or
an Affiliate thereof.

SECTION 6.5 Amendment.

(a) This Agreement may be amended by Seller and Purchaser without the consent of
the Trust Collateral Agent, the Owner Trustee, the Certificateholder or any of
the Noteholders (i) to cure any ambiguity or (ii) to correct any provisions in
this Agreement; provided, however, that such action shall not, as evidenced by
an Opinion of Counsel delivered to the Issuer, the Owner Trustee and the Trust
Collateral Agent, adversely affect in any material respect the interests of any
Certificateholder or Noteholder.

(b) This Agreement may also be amended from time to time by Seller and
Purchaser, and with the consent of the Trust Collateral Agent and, if required,
the Certificateholder and the Noteholders, in accordance with the Sale and
Servicing Agreement, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement, or of
modifying in any manner the rights of the Certificateholder or Noteholders;
provided, however, the Seller provides the Trust Collateral Agent with an
Opinion of Counsel, (which may be provided by the Seller’s internal counsel)
that no such amendment shall increase or reduce in any manner the amount of, or
accelerate or delay the timing of, collections of payments on Receivables or
distributions that shall be required to be made on any Note or Certificate.

(c) Prior to the execution of any such amendment or consent, Seller shall have
furnished written notification of the substance of such amendment or consent to
each Rating Agency.

(d) It shall not be necessary for the consent of Certificateholder or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholder or
Noteholders shall be subject to such reasonable requirements as the Trust
Collateral Agent may prescribe, including the establishment of record dates. The
consent of a Holder of a Certificate or a Note given pursuant to this Section or
pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of such Certificate or Note and
of any Certificate or Note issued upon the transfer thereof or in exchange
thereof or in lieu thereof whether or not notation of such consent is made upon
the Certificate or Note.

SECTION 6.6 Notices. All demands, notices and communications to Seller or
Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently confirmed in writing), reputable overnight courier or
mailed by certified mail, return receipt requested, and shall be deemed to have
been given upon receipt (a) in the case of Seller, to AmeriCredit Financial
Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth, Texas 76102,
Attention: Chief Financial Officer, or (b) in the case of Purchaser, to AFS
SenSub Corp., 2265 B Renaissance Drive, Suite 17, Las Vegas, Nevada 89119,
Attention: Chief Financial Officer, with a copy to AFS SenSub Corp., c/o
AmeriCredit Financial Services, Inc., 801 Cherry

 

14



--------------------------------------------------------------------------------

Street, Suite 3500, Fort Worth, Texas 76102, Attention: Chief Financial Officer,
or such other address as shall be designated by a party in a written notice
delivered to the other party or to the Issuer, Owner Trustee or the Trust
Collateral Agent, as applicable.

SECTION 6.7 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and Related Documents set forth the entire understanding
of the parties relating to the subject matter hereof, and all prior
understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

SECTION 6.8 Severability of Provisions. If any one or more of the covenants,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, provisions or terms shall be deemed severable from
the remaining covenants, provisions or terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.

SECTION 6.9 Intention of the Parties.

The execution and delivery of this Agreement shall constitute an acknowledgment
by Seller and Purchaser that they intend that the assignment and transfer herein
contemplated constitute a sale and assignment outright, and not for security, of
the Receivables and the Other Conveyed Property, conveying good title thereto
free and clear of any Liens, from Seller to Purchaser, and that the Receivables
and the Other Conveyed Property shall not be a part of Seller’s estate in the
event of the bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, or the occurrence of another similar event, of, or with respect to Seller.
In the event that such conveyance is determined to be made as security for a
loan made by Purchaser, the Issuer, the Noteholders or the Certificateholder to
Seller, the Seller hereby grants to Purchaser a security interest in all of
Seller’s right, title and interest in and to the following property whether now
owned or existing or hereafter acquired or arising, and this Agreement shall
constitute a security agreement under applicable law (collectively, the
“Purchase Agreement Collateral”)

(1) the Receivables and all moneys received thereon after the Cutoff Date;

(2) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

(3) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(4) any proceeds from any Receivable repurchased by a Dealer pursuant to a
Dealer Agreement or a Third-Party Lender pursuant to an Auto Loan Purchase and
Sale Agreement as a result of a breach of representation or warranty in the
related Dealer Agreement or Auto Loan Purchase and Sale Agreement;

 

15



--------------------------------------------------------------------------------

(5) all rights under any Service Contracts on the related Financed Vehicles;

(6) the related Receivable Files;

(7) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (1) through (6); and

(8) all proceeds and investments with respect to items (1) through (7).

SECTION 6.10 Governing Law. This Agreement shall be construed in accordance
with, and this Agreement and all matters arising out of or relating in any way
to this Agreement shall be governed by, the law of the State of New York,
without giving effect to its conflict of law provisions (other than Sections
5-1401 and 5-1402 of the New York General Obligations Law).

SECTION 6.11 Counterparts. For the purpose of facilitating the execution of this
Agreement and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and all of which counterparts shall constitute but one and the same
instrument.

SECTION 6.12 Conveyance of the Receivables and the Other Conveyed Property to
the Issuer. Seller acknowledges that Purchaser intends, pursuant to the Sale and
Servicing Agreement, to convey the Receivables and the Other Conveyed Property,
together with its rights under this Agreement, to the Issuer on the Closing
Date. Seller acknowledges and consents to such conveyance and pledge and waives
any further notice thereof and covenants and agrees that the representations and
warranties of Seller contained in this Agreement and the rights of Purchaser
hereunder are intended to benefit the Issuer, the Owner Trustee, the Trust
Collateral Agent, the Noteholders and the Certificateholder. In furtherance of
the foregoing, Seller covenants and agrees to perform its duties and obligations
hereunder, in accordance with the terms hereof for the benefit of the Issuer,
the Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder and that, notwithstanding anything to the contrary in this
Agreement, Seller shall be directly liable to the Issuer, the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder
(notwithstanding any failure by the Servicer, the Backup Servicer or the
Purchaser to perform its respective duties and obligations hereunder or under
Related Documents) and that the Trust Collateral Agent may enforce the duties
and obligations of Seller under this Agreement against Seller for the benefit of
the Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder.

SECTION 6.13 Nonpetition Covenant. Neither Purchaser nor Seller shall petition
or otherwise invoke the process of any court or government authority for the
purpose of commencing or sustaining a case against the Purchaser or the Issuer
under any federal or state bankruptcy, insolvency or similar law or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Purchaser or the Issuer or any substantial part of their
respective property, or ordering the winding up or liquidation of the affairs of
the Purchaser or the Issuer.

SECTION 6.14 [Reserved].

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

AFS SENSUB CORP., as Purchaser By   /s/ Susan B. Sheffield Name:   Susan B.
Sheffield Title:   Executive Vice President, Structured Finance

 

AMERICREDIT FINANCIAL SERVICES, INC., as Seller By   /s/ Sheli Fitzgerald  
Name:   Sheli Fitzgerald   Title:   Vice President, Structured Finance

 

Accepted: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee and Trust
Collateral Agent By   /s/ Marianna C. Stershic   Name:   Marianna C. Stershic  
Title:   Vice President

[Purchase Agreement]

 



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF RECEIVABLES

LOGO [g234915img01.jpg]

 

SCH-A-1



--------------------------------------------------------------------------------

LOGO [g234915img02.jpg]



--------------------------------------------------------------------------------

LOGO [g234915img03.jpg]



--------------------------------------------------------------------------------

LOGO [g234915img04.jpg]



--------------------------------------------------------------------------------

LOGO [g234915img05.jpg]



--------------------------------------------------------------------------------

LOGO [g234915img06.jpg]



--------------------------------------------------------------------------------

LOGO [g234915img07.jpg]



--------------------------------------------------------------------------------

LOGO [g234915img08.jpg]



--------------------------------------------------------------------------------

LOGO [g234915img09.jpg]



--------------------------------------------------------------------------------

LOGO [g234915img10.jpg]



--------------------------------------------------------------------------------

LOGO [g234915img11.jpg]



--------------------------------------------------------------------------------

LOGO [g234915img12.jpg]



--------------------------------------------------------------------------------

LOGO [g234915img13.jpg]



--------------------------------------------------------------------------------

LOGO [g234915img14.jpg]



--------------------------------------------------------------------------------

LOGO [g234915img15.jpg]



--------------------------------------------------------------------------------

LOGO [g234915img16.jpg]



--------------------------------------------------------------------------------

LOGO [g234915img17.jpg]



--------------------------------------------------------------------------------

LOGO [g234915img18.jpg]



--------------------------------------------------------------------------------

LOGO [g234915img19.jpg]



--------------------------------------------------------------------------------

LOGO [g234915img20.jpg]



--------------------------------------------------------------------------------

LOGO [g234915img21.jpg]



--------------------------------------------------------------------------------

LOGO [g234915img22.jpg]



--------------------------------------------------------------------------------

LOGO [g234915img23.jpg]



--------------------------------------------------------------------------------

LOGO [g234915img24.jpg]



--------------------------------------------------------------------------------

LOGO [g234915img25.jpg]



--------------------------------------------------------------------------------

LOGO [g234915img26.jpg]



--------------------------------------------------------------------------------

LOGO [g234915img27.jpg]



--------------------------------------------------------------------------------

LOGO [g234915img28.jpg]



--------------------------------------------------------------------------------

LOGO [g234915img29.jpg]



--------------------------------------------------------------------------------

LOGO [g234915img30.jpg]



--------------------------------------------------------------------------------

LOGO [g234915img31.jpg]



--------------------------------------------------------------------------------

LOGO [g234915img32.jpg]



--------------------------------------------------------------------------------

LOGO [g234915img33.jpg]



--------------------------------------------------------------------------------

LOGO [g234915img34.jpg]



--------------------------------------------------------------------------------

SCHEDULE B

REPRESENTATIONS AND WARRANTIES OF

AMERICREDIT FINANCIAL SERVICES, INC. (“AMERICREDIT”)

1. Characteristics Of Receivables Each Receivable (A) was originated (i) by
AmeriCredit, (ii) by an Originating Affiliate and was validly assigned by such
Originating Affiliate to AmeriCredit, (iii) by a Dealer and purchased by
AmeriCredit from such Dealer under an existing Dealer Agreement or pursuant to a
Dealer Assignment with AmeriCredit and was validly assigned by such Dealer to
AmeriCredit pursuant to a Dealer Assignment or (iv) by a Third-Party Lender and
purchased by AmeriCredit from such Third-Party Lender under an existing Auto
Loan Purchase and Sale Agreement or pursuant to a Third-Party Lender Assignment
with AmeriCredit and was validly assigned by such Third-Party Lender to
AmeriCredit pursuant to a Third-Party Lender Assignment (B) was originated by
AmeriCredit, such Originating Affiliate, such Dealer or such Third-Party Lender
for the retail sale of a Financed Vehicle in the ordinary course of
AmeriCredit’s, such Originating Affiliate’s, the Dealer’s or the Third-Party
Lender’s business, in each case was originated in accordance with AmeriCredit’s
credit policies and was fully and properly executed by the parties thereto, and
AmeriCredit, each Originating Affiliate, each Dealer and each Third-Party Lender
had all necessary licenses and permits to originate Receivables in the state
where AmeriCredit, each such Originating Affiliate, each such Dealer or each
such Third-Party Lender was located, (C) contains customary and enforceable
provisions such as to render the rights and remedies of the holder thereof
adequate for realization against the collateral security, (D) is a Receivable
which provides for level monthly payments (provided that the period in the first
Collection Period and the payment in the final Collection Period of the
Receivable may be minimally different from the normal period and level payment)
which, if made when due, shall fully amortize the Amount Financed over the
original term and (E) has not been amended or collections with respect to which
waived, other than as evidenced in the Receivable File or the Servicer’s
electronic records relating thereto.

2. No Fraud or Misrepresentation. Each Receivable was originated (i) by
AmeriCredit, (ii) by an Originating Affiliate and was assigned by the
Originating Affiliate to AmeriCredit, (iii) by a Dealer and was sold by the
Dealer to AmeriCredit or (iv) by a Third-Party Lender and was sold by the
Third-Party Lender to AmeriCredit, and was sold by AmeriCredit to AFS SenSub
Corp. without any fraud or misrepresentation on the part of such Originating
Affiliate, Dealer, Third-Party Lender or AmeriCredit in any case.

3. Compliance with Law. All requirements of applicable federal, state and local
laws, and regulations thereunder (including, without limitation, usury laws, the
Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair Credit
Billing Act, the Fair Credit Reporting Act, the Fair Debt Collection Practices
Act, the Federal Trade Commission Act, the Moss-Magnuson Warranty Act, the
Federal Reserve Board’s Regulations “B” and “Z” (including amendments to the
Federal Reserve’s Official Staff Commentary to Regulation Z, effective
October 1, 1998, concerning negative equity loans), the Servicemembers Civil
Relief Act, each applicable state Motor Vehicle Retail Installment Sales Act,
and state adaptations of the National Consumer Act and of the Uniform Consumer
Credit Code and other consumer credit laws and equal credit opportunity and
disclosure laws) in respect of the Receivables and the Financed Vehicles, have

 

SCH-B-1



--------------------------------------------------------------------------------

been complied with in all material respects, and each Receivable and the sale of
the Financed Vehicle evidenced by each Receivable complied at the time it was
originated or made and now complies in all material respects with all applicable
legal requirements.

4. Origination. Each Receivable was originated in the United States.

5. Binding Obligation. Each Receivable represents the genuine, legal, valid and
binding payment obligation of the Obligor thereon, enforceable by the holder
thereof in accordance with its terms, except (A) as enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (B) as such Receivable may be
modified by the application after the Cutoff Date of the Servicemembers Civil
Relief Act, as amended; and all parties to each Receivable had full legal
capacity to execute and deliver such Receivable and all other documents related
thereto and to grant the security interest purported to be granted thereby.

6. No Government Obligor. No Obligor is the United States of America or any
State or any agency, department, subdivision or instrumentality thereof.

7. Obligor Bankruptcy. At the Cutoff Date, no Obligor had been identified on the
records of AmeriCredit as being the subject of a current bankruptcy proceeding.

8. Schedule of Receivables. The information set forth in the Schedule of
Receivables has been produced from the Electronic Ledger and was true and
correct in all material respects as of the close of business on the Cutoff Date.

9. Marking Records. Each of the Seller and AFS SenSub Corp. has indicated in its
files that the Receivables have been sold to the Issuer pursuant to the Sale and
Servicing Agreement and Granted to the Trust Collateral Agent pursuant to the
Indenture. Further, AmeriCredit has indicated in its computer files that the
Receivables are owned by the Issuer.

10. Computer Tape. The Computer Tape made available by AmeriCredit to AFS SenSub
Corp. and to the Issuer on the Closing Date was complete and accurate as of the
Cutoff Date and includes a description of the same Receivables that are
described in the Schedule of Receivables.

11. Adverse Selection. No selection procedures adverse to the Noteholders were
utilized in selecting the Receivables from those receivables owned by
AmeriCredit which met the selection criteria set forth in clauses (A) through
(M) of number 29 of this Schedule B.

12. Chattel Paper. The Receivables constitute “tangible chattel paper” or
“electronic chattel paper” within the meaning of the UCC as in effect in the
States of Texas, New York, Nevada and Delaware.

13. One Original. There is only one original executed copy (or with respect to
“electronic chattel paper”, one authoritative copy) of each Contract. With
respect to Contracts that are “electronic chattel paper”, each authoritative
copy (a) is unique, identifiable and unalterable

 

SCH-B-2



--------------------------------------------------------------------------------

(other than with the participation of the Trust Collateral Agent in the case of
an addition or amendment of an identified assignee and other than a revision
that is readily identifiable as an authorized or unauthorized revision), (b) has
been marked with a legend to the following effect: “Authoritative Copy” and
(c) has been communicated to and is maintained by or on behalf of the Custodian.

14. Not an Authoritative Copy. With respect to Contracts that are “electronic
chattel paper”, the Seller has marked all copies of each such Contract other
than an authoritative copy with a legend to the following effect: “This is not
an authoritative copy.”

15. Revisions. With respect to Contracts that are “electronic chattel paper”,
the related Receivables have been established in a manner such that (a) all
copies or revisions that add or change an identified assignee of the
authoritative copy of each such Contract must be made with the participation of
the Trust Collateral Agent and (b) all revisions of the authoritative copy of
each such Contract must be readily identifiable as an authorized or unauthorized
revision.

16. Pledge or Assignment. With respect to Contracts that are “electronic chattel
paper”, the authoritative copy of each Contract communicated to the Custodian
has no marks or notations indicating that it has been pledged, assigned or
otherwise conveyed to any Person other than the Trust Collateral Agent.

17. Receivable Files Complete. There exists a Receivable File pertaining to each
Receivable and such Receivable File contains a fully executed original of the
Contract and the original Lien Certificate or a copy of the application
therefor. Related documentation concerning the Receivable, including any
documentation regarding modifications of the Contract, will be maintained
electronically by the Servicer in accordance with customary policies and
procedures. Each of such documents which is required to be signed by the Obligor
has been signed by the Obligor in the appropriate spaces. All blanks on any form
have been properly filled in and each form has otherwise been correctly
prepared. With respect to Receivables that are tangible chattel paper, the
complete Receivable File for each Receivable, including a fully executed
original of the Contract, currently is in the possession of the Custodian.

18. Receivables in Force. No Receivable has been satisfied, subordinated or
rescinded, and the Financed Vehicle securing each such Receivable has not been
released from the lien of the related Receivable in whole or in part. No terms
of any Receivable have been waived, altered or modified in any respect since its
origination, except by instruments or documents identified in the Receivable
File or the Servicer’s electronic records.

19. Lawful Assignment. No Receivable was originated in, or is subject to the
laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer and assignment of such Receivable under this
Agreement or pursuant to transfers of the Notes.

20. Good Title. Immediately prior to the conveyance of the Receivables to AFS
SenSub Corp. pursuant to this Agreement, AmeriCredit was the sole owner thereof
and had good and indefeasible title thereto, free of any Lien and, upon
execution and delivery of this Agreement by AmeriCredit, AFS SenSub Corp. shall
have good and indefeasible title to and will be the sole owner of such
Receivables, free of any Lien. No Dealer or Third-Party Lender has a
participation

 

SCH-B-3



--------------------------------------------------------------------------------

in, or other right to receive, proceeds of any Receivable. AmeriCredit has not
taken any action to convey any right to any Person that would result in such
Person having a right to payments received under the related Insurance Policies
or the related Dealer Agreements, Auto Loan Purchase and Sale Agreements, Dealer
Assignments, or Third-Party Lender Assignments or to payments due under such
Receivables.

21. Security Interest in Financed Vehicle. Each Receivable created or shall
create a valid, binding and enforceable first priority security interest in
favor of AmeriCredit (or an Originating Affiliate or a Titled Third-Party Lender
which first priority security interest has been assigned to AmeriCredit) in the
Financed Vehicle. The Lien Certificate for each Financed Vehicle shows, or if a
new or replacement Lien Certificate is being applied for with respect to such
Financed Vehicle the Lien Certificate will be received within 180 days of the
Closing Date and will show, AmeriCredit (or an Originating Affiliate or a Titled
Third-Party Lender) named as the original secured party under each Receivable as
the holder of a first priority security interest in such Financed Vehicle. With
respect to each Receivable for which the Lien Certificate has not yet been
returned from the Registrar of Titles, AmeriCredit or the related Originating
Affiliate has applied for or received written evidence from the related Dealer
or Third-Party Lender that such Lien Certificate showing AmeriCredit, an
Originating Affiliate, the Issuer or a Titled Third-Party Lender, as applicable,
as first lienholder has been applied for and the Originating Affiliate’s or
Titled Third-Party Lender’s security interest has been validly assigned by the
Originating Affiliate or Titled Third-Party Lender, as applicable, to
AmeriCredit and AmeriCredit’s security interest has been validly assigned by
AmeriCredit to AFS SenSub Corp. pursuant to this Agreement. This Agreement
creates a valid and continuing security interest (as defined in the UCC) in the
Receivables in favor of the Purchaser, which security interest is prior to all
other Liens, and is enforceable as such against creditors of and purchasers from
the Seller. Immediately after the sale, transfer and assignment thereof by
AmeriCredit to AFS SenSub Corp., each Receivable will be secured by an
enforceable and perfected first priority security interest in the Financed
Vehicle in favor of AFS SenSub Corp. as secured party, which security interest
is prior to all other Liens upon and security interests in such Financed Vehicle
which now exist or may hereafter arise or be created (except, as to priority,
for any lien for taxes, labor or materials affecting a Financed Vehicle). As of
the Cutoff Date, there were no Liens or claims for taxes, work, labor or
materials affecting a Financed Vehicle which are or may be Liens prior or equal
to the Liens of the related Receivable.

22. All Filings Made. All filings (including, without limitation, UCC filings
(including, without limitation, the filing by the Seller of all appropriate
financing statements in the proper filing office in the State of Delaware under
applicable law in order to perfect the security interest in the Receivables
granted to the Purchaser hereunder)) required to be made by any Person and
actions required to be taken or performed by any Person in any jurisdiction to
give the Issuer and the Trust Collateral Agent a first priority perfected lien
on, or ownership interest in, the Receivables and the proceeds thereof and the
Other Conveyed Property have been made, taken or performed.

23. No Impairment. AmeriCredit has not done anything to convey any right to any
Person that would result in such Person having a right to payments due under the
Receivables or otherwise to impair the rights of the Issuer, the Trustee, the
Trust Collateral Agent and the Noteholders in any Receivable or the proceeds
thereof. Other than the security interest granted to

 

SCH-B-4



--------------------------------------------------------------------------------

the Purchaser pursuant to this Agreement and except any other security interests
that have been fully released and discharged as of the Closing Date, the Seller
has not pledged, assigned, sold, granted a security interest in, or otherwise
conveyed any of the Receivables. The Seller has not authorized the filing of and
is not aware of any financing statements against the Seller that include a
description of collateral covering the Receivables other than any financing
statement relating to the security interest granted to the Purchaser hereunder
or that has been terminated. The Seller is not aware of any judgment or tax lien
filings against it.

24. Receivable Not Assumable. No Receivable is assumable by another Person in a
manner which would release the Obligor thereof from such Obligor’s obligations
to the owner thereof with respect to such Receivable.

25. No Defenses. No Receivable is subject to any right of rescission, setoff,
counterclaim or defense and no such right has been asserted or threatened with
respect to any Receivable.

26. No Default. There has been no default, breach, violation or event permitting
acceleration under the terms of any Receivable (other than payment delinquencies
of not more than 30 days) and no condition exists or event has occurred and is
continuing that with notice, the lapse of time or both would constitute a
default, breach, violation or event permitting acceleration under the terms of
any Receivable, and there has been no waiver of any of the foregoing. As of the
Cutoff Date, no Financed Vehicle had been repossessed.

27. Insurance. At the time of an origination of a Receivable by AmeriCredit, an
Originating Affiliate, a Dealer or Third-Party Lender, each Financed Vehicle is
required to be covered by a comprehensive and collision insurance policy (i) in
an amount at least equal to the lesser of (a) its maximum insurable value or
(b) the principal amount due from the Obligor under the related Receivable,
(ii) naming AmeriCredit (or an Originating Affiliate or a Titled Third-Party
Lender) as loss payee and (iii) insuring against loss and damage due to fire,
theft, transportation, collision and other risks generally covered by
comprehensive and collision coverage. Each Receivable requires the Obligor to
maintain physical loss and damage insurance, naming AmeriCredit, an Originating
Affiliate or a Titled Third-Party Lender and its successors and assigns as
additional insured parties, and each Receivable permits the holder thereof to
obtain physical loss and damage insurance at the expense of the Obligor if the
Obligor fails to do so. No Financed Vehicle is insured under a policy of
Force-Placed Insurance on the Cutoff Date.

28. Remaining Principal Balance. At the Cutoff Date, the Principal Balance of
each Receivable set forth in the Schedule of Receivables is true and accurate in
all material respects.

29. Certain Characteristics of Receivables.

(A) Each Receivable had a remaining maturity, as of the Cutoff Date, of not more
than 72 months.

(B) Each Receivable had an original maturity, as of the Cutoff Date, of not more
than 72 months.

 

SCH-B-5



--------------------------------------------------------------------------------

(C) Each Receivable had a remaining Principal Balance, as of the Cutoff Date, of
at least $250 and not more than $80,000.

(D) Each Receivable had an Annual Percentage Rate, as of the Cutoff Date, of at
least 1% and not more than 33%.

(E) No Receivable was more than 30 days past due as of the Cutoff Date.

(F) No funds had been advanced by AmeriCredit, any Originating Affiliate, any
Dealer, any Third-Party Lender, or anyone acting on behalf of any of them in
order to cause any Receivable to qualify under clause (E) above.

(G) Each Obligor had a billing address in the United States as of the date of
origination of the related Receivable, is a natural person and is not an
Affiliate of any party to any Related Document.

(H) Each Receivable is denominated in, and each Contract provides for payment
in, United States dollars.

(I) Each Receivable is identified on the Servicer’s master servicing records as
an automobile installment sales contract or installment note.

(J) Each Receivable arose under a Contract that is assignable without the
consent of, or notice to, the Obligor thereunder, and does not contain a
confidentiality provision that purports to restrict the ability of the Servicer
to exercise its rights under the Sale and Servicing Agreement, including,
without limitation, its right to review the Contract.

(K) Each Receivable arose under a Contract with respect to which AmeriCredit has
performed all obligations required to be performed by it thereunder, and, in the
event such Contract is an installment sales contract, delivery of the Financed
Vehicle to the related Obligor has occurred.

(L) No automobile related to a Receivable was held in repossession inventory as
of the Cutoff Date.

(M) No Obligor was in bankruptcy as of the Cutoff Date.

30. Interest Calculation. Each Contract provides for the calculation of interest
payable thereunder under either the “simple interest” method, the “Rule of 78’s”
method or the “precomputed interest” method.

31. Lockbox Account. Each Obligor has been, or will be, directed to make all
payments on their related Receivable to the Lockbox Processor for deposit into
the Lockbox Account.

 

SCH-B-6



--------------------------------------------------------------------------------

32. Lien Enforcement. Each Receivable provides for enforcement of the lien or
the clear legal right of repossession, as applicable, on the Financed Vehicle
securing such Receivable.

33. Prospectus Supplement Description. Each Receivable conforms, and all
Receivables in the aggregate conform, in all material respects to the
description thereof set forth in the Prospectus Supplement.

34. Risk of Loss. Each Contract contains provisions requiring the Obligor to
assume all risk of loss or malfunction on the related Financed Vehicle,
requiring the Obligor to pay all sales, use, property, excise and other similar
taxes imposed on or with respect to the Financed Vehicle and making the Obligor
liable for all payments required to be made thereunder, without any setoff,
counterclaim or defense for any reason whatsoever, subject only to the Obligor’s
right of quiet enjoyment.

35. Leasing Business. To the best of the Seller’s and the Servicer’s knowledge,
as appropriate, no Obligor is a Person involved in the business of leasing or
selling equipment of a type similar to the Obligor’s related Financed Vehicle.

36. Consumer Leases. No Receivable constitutes a “consumer lease” under either
(a) the UCC as in effect in the jurisdiction the law of which governs the
Receivable or (b) the Consumer Leasing Act, 15 USC 1667.

37. Perfection. The Seller has taken all steps necessary to perfect its security
interest against the related Obligors in the property securing the Receivables
and will take all necessary steps on behalf of the Issuer to maintain the
Issuer’s perfection of the security interest created by each Receivable in the
related Financed Vehicle.

 

SCH-B-7